 

STOCK REPURCHASE AGREEMENT

 

This Share Repurchase Agreement (this “Agreement”) is made as of February 24,
2016 (“Effective Date”), by and between Intellicheck Mobilisa, Inc., a Delaware
corporation (the “Company”), and Nelson Ludlow and Bonnie Ludlow (each a
“Seller”, and together, “Sellers”).

 

WHEREAS, Sellers hold as joint tenants, 979,114 shares of the common stock of
the Company (the “Shares”); and

 

WHEREAS, the Company and Sellers have agreed, upon the terms and conditions
contained in this Agreement, that the Company will repurchase from Sellers all
of the Shares as of the Effective Date (the “Repurchase”).

 

NOW, THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

1. Repurchase. Effective as of the Effective Date, the Company hereby agrees to
repurchase from Sellers, and Sellers hereby agree to sell and transfer to the
Company, subject to the terms and conditions of this Agreement, all right,
title, and interest in and to the Shares (the “Repurchased Shares”), at a price
of $1.12 per share, for an aggregate price of $1,096,607.68, representing all of
the Shares owned by Sellers. Payment of the $1,096,607.68 shall be made to the
Sellers simultaneously with Seller’s delivery of the Shares.

 

2. Closing. The closing of the Repurchase will take place at the offices of K&L
Gates LLP, 925 Fourth Avenue, Suite 2900, Seattle, Washington 98102 on the date
three business days from the date hereof, or at such other time and place as the
parties hereto mutually agree.

 

3. Material Non-Public Information. Sellers and the Company specifically
acknowledge that, as of the date hereof, the Company may be in possession of
material non-public information regarding the Company (“Material Non-Public
Information”) and that Sellers have not received any Material Non-Public
Information, if any exists, prior to the Effective Date, nor will they prior to
the closing. Sellers further acknowledge that any Material Non-Public
Information once publically released by the Company will have no effect on the
enforceability or deemed fairness of this Agreement. Sellers agree and covenant
in all respects to not bring any claim or lawsuit against the Company for any
undisclosed Material Non-Public Information or any other matter relating to this
Agreement once the transactions contemplated by this Agreement are closed. In
addition, Sellers agree to release the Company for any and all claims arising
out of or related to any Material Non-Public Information or other matter
pursuant to Section 5 of this Agreement.

 

4. Representations and Warranties of Sellers.

 

(a) Ownership. Sellers hereby, jointly and severally, represent and warrant that
Sellers are the record and beneficial owners of the Repurchased Shares free and
clear of any claim, lien, security interest, or other encumbrance.

 

   

 

 

(b) Experience and Evaluation. By reason of Sellers’ business or financial
experience or the business or financial experience of Sellers’ professional
advisers who are unaffiliated with the Company and who are not compensated by
the Company, Sellers have the capacity to protect Sellers’ own interests in
connection with the sale of the Repurchased Shares to the Company. Sellers are
capable of evaluating the potential risks and benefits of the sale of the
Repurchased Shares pursuant to this Agreement.

 

(c) Access to Information. Except for the information described in Section 3 of
this Agreement, Sellers have received all of the information that Sellers
consider necessary or appropriate for deciding whether to sell the Repurchased
Shares hereunder and perform the other transactions contemplated by this
Agreement. Sellers further acknowledge that they have had an opportunity to
consult with such advisors as Sellers have deemed necessary, and have either
sought such guidance or counsel or determined after reviewing the terms of this
Agreement and the Repurchase that they do not desire to do so.

 

(d) No Future Participation. Sellers acknowledge that Sellers will have no
future participation in any Company gains, losses, profits, or distributions
with respect to the Repurchased Shares. If the Repurchased Shares increase in
value by any means, Sellers acknowledge that Sellers are voluntarily forfeiting
any opportunity to share in any such increase in value from the Repurchased
Shares.

 

(e) Tax Matters. Sellers have had an opportunity to consult with Sellers’ tax
advisers and review the federal, state, local, and foreign tax consequences of
the Repurchase and the transactions contemplated by this Agreement. Sellers are
relying solely on such advisers and not on any statements or representations of
the Company, or any of its officers, employees, or agents in entering into this
Agreement. Sellers understand that Sellers, and not the Company, will be
responsible for Sellers’ tax liability and any related interest and penalties
that may arise as a result of the sale of the Repurchased Shares or the
transactions contemplated by this Agreement.

 

(f) Amendment and Termination of Lease Agreement. In connection with this
transaction, as a condition to the closing of this Agreement, Eagle Coast, LLC,
which is wholly-owned by Sellers and the Landlord as described in the Lease
Agreement, dated August 1, 2007, between Mobilisa, Inc., the Company’s
subsidiary, and Eagle Coast, LLC (the “Lease Agreement”), has entered into an
amendment signed by both Mobilisa, Inc. and Eagle Coast LLC (the “Amendment”) to
terminate the Lease Agreement and provide for a limited lease of certain space
effective as of March 31, 2016, and such Amendment shall be in full force and
effect as of the closing.

 

5. Release.

 

(a) Release of Claims. Sellers, on behalf of themselves and their respective
affiliates, successors, and assigns, hereby irrevocably and unconditionally
fully waive and release the Company, its officers, directors, agents, employees,
representatives, spouses, attorneys, predecessors, successors, assigns, and
affiliates (the “Released Parties”) from any and all claims, obligations,
liabilities, and causes of action, known or unknown, related to Seller’s sale of
the Repurchased Shares pursuant to this Agreement that exist as of the Effective
Date or arose during or relate to any period of time prior to the Effective
Date, including, without limitation, any claim related to or arising out of any
Material Non-Public Information as described in Section 3 of this Agreement. For
purposes of clarification, this release of claims excludes any claims that may
arise out of the Amendment, which Amendment contains a separate waiver and
release of rights at Section 5 therein.

 

 -2- 

 

 

(b) Breach of Release. Sellers hereby acknowledge and agree that if either one
of them breaches, or threatens to breach, any provisions of this Section 5, the
Released Party will suffer immediate and irreparable harm for which monetary
damages alone will not be a sufficient remedy. Accordingly, Sellers hereby agree
that, in addition to all other remedies the Company may have under this
Agreement, at law, or in equity, the Released Party will be entitled to seek
injunctive relief, specific performance, or any other form of equitable relief
to remedy any such breach or threatened breach. In addition to any relief
available under this Agreement, in any litigation or similar proceeding arising
under this Section 5 or Section 3 of this Agreement, the Released Party will be
entitled to recovery court costs and reasonable attorneys’ fees in addition to
all other available recovery and relief.

 

6. Press Releases. No press release or other public announcement will be
circulated or otherwise made available by either party or their affiliates
related to the subject matter of this Agreement without the prior written
consent of the other party, which consent shall not be unreasonably withheld and
may be delivered by electronic mail.

 

7. Miscellaneous.

 

(a) Entire Agreement; Amendment. This Agreement constitutes the complete
agreement and understanding among the parties regarding the subject matter
hereof. This Agreement may only be modified or amended by written agreement of
the parties hereto.

 

(b) Joint and Several Liability. The obligations and liabilities of each Seller
under this Agreement are joint and several. Any married person signing this
Agreement as a Seller agrees that recourse may be had against community property
assets and against his or her separate property for the satisfaction of any
claim related to or arising out of this Agreement.

 

(c) Governing Law. The law of the state of Washington will govern all questions
concerning the construction, validity, interpretation, and enforceability of
this Agreement and the performance of the obligations imposed by this Agreement,
without giving effect to any choice of law or conflict of law rules or
provisions (whether of the state of Washington or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the state
of Washington.

 

(d) Jurisdiction. The parties irrevocably and unconditionally agree to submit
any legal action or proceeding related to this Agreement to the courts of the
state of Washington located in King County or any federal court located in the
Western District of Washington and, in any such action or proceeding, consent to
the jurisdiction of such courts and waive all objections as to venue.

 

 -3- 

 

 

(e) Headings. The headings in this Agreement are inserted for convenience only
and will not affect the interpretations of this Agreement.

 

(f) Severability. If any provision of this Agreement or the application thereof
to any person or circumstance will be invalid, illegal, or unenforceable to any
extent, the remainder of this Agreement and the application thereof will not be
affected and will be enforceable to the fullest extent permitted by law.

 

(g) Assignment. No party may assign or delegate its rights or obligations under
this Agreement.

 

(h) Counterparts; Facsimile. This Agreement may be executed in one or more
counterparts, all of which together constitute the same agreement. This
Agreement may be delivered by facsimile, PDF or electronic mail.

 

[signature page follows]

 

 -4- 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth below.

 

  SELLERS:         By: /s/ Nelson Ludlow   Name: Nelson Ludlow         By: /s/
Bonnie Ludlow   Name: Bonnie Ludlow         COMPANY:         Intellicheck
mobilisa, inc.         By: /s/ Bill White   Name: Bill White   Title: Chief
Financial Officer

 

 -5- 

 

 

 

